UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7013



ZAKKA ALI,

                                                 Plaintiff - Appellant,

             versus


GENE JOHNSON, Director, Virginia Department of
Corrections; HELEN F. FAHEY, Chairwoman,
Virginia Parole Board,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-05-332-2-RAJ)


Submitted:    November 22, 2005              Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zakka Ali, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Zakka Ali appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Ali v. Johnson, No. CA-05-332-2-RAJ (E.D. Va.

June 15, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -